1140”



 .     OFFICE OF THE ATI-ORNEY GENERAL   OF TEXAS
                        AUSTIN
CRAWCMAKN
I-OpImAL                           ._




                                 JOour opinion on the



                              or method 0~ degree ~,
                                                   of




          *(S) ,Y ft~le x%qplred that auoh a d@lnC&aent
       tax oollectingwenoy be an lttorney;qnd (Leon-
       traot hae been entered into with suoh w.iagenop
    that 5s not en rttorney, 18 auah eontmet aim-
    oellable~dthout,l5&biLLty to the Dititriut,
    withmlt other eausQt-
       "(4) Is an attornsJ, by &w or 4th5e*c per-
    kittehto  aoUe5t,t@e bimixqes of eolleeting
    delimpezat tax4s .frcia
                          a mlmi8fpalityor tihQ
    SfM$f




         we wrote MP.. 6eay and requested.tacat.heibal.bab '.
&ie~department a copy o,ithe mntract'under~oonaidehtih
Aftera~exsm.tnation of the eontseotwe w    uonvinced'U&
it la illegal and void, and ~constltutes
                                       no alaim ,y%nst
the schoel'district.



                 .
       VIIIany iwol-polxLteduity OP town in which
    eny tramta, lots, .cmtlaf‘a.or
                                 blnoLi oi lend;
    situRt4d wlaili the.cOPPoPatelimits or Mfd
    bity or town h8~&.beenrsturned del5mquent,qr
    reported 8&d to taaxdi35tyor tom3 rw the
    tsxeo due themon,%he go~orn.lngbadJ~~pm-
    pare OPease to be prepared list8 of d&ha-
    quests ia the mme manner aa provide&in this
    chapter, 8nd such Ilsts ehell be aeh5fled to
    m aorreat by t&e mayor of uaid aity OP tom,
    I? any, and if se5d city or town hsa no mayor,
        by the preaidhg officer 0r the gorsnctng body.
       After   aaid liata ham bean properly sqrtifiad
        to, tlm governing body OS the oltymay cauae
        lists of deligquanta.tobe ppbliahed ia,8 nwa-
   .    paper as prov%d@ fqr State'+nd county delinquent
        *es    in this law. when twenty dayl&flws the
        date of last publicationof aaid list or lists
..      of dalinquentahaaelapsad, the governingbody
        qf the city OP tom~gay dimet the city attorney
     ,. .tofile suits for ~olleotlon of aaid taxes, or
     .~:s#d governing bcdy~y.employ some other attorney
        c~f~thacounty to file auita and the city attorney
        nor other attorney filingsaid suits shall be en-      .
        titled to the asam fees as allowed tie county
        attorney or district ottorney;in suits for-col-
      iilection of State andcounty taxes, to,be taxed
        as costs in the suit. Independentschool distz?icta
      * way collect their delinquent taxes as above~pro-
        vided for cities snd tovha, the school board per-
        forming the duties above deaaribed for the govSrn-
        ing body of citiea,~s.nd the preaidant of the school
        board performing theduties abcve prescribed for
         the mayor or other presiding officer. The sahool
        board may, when the delinquent tax lista snd records
        8re properlypreparadand ready for auitatobefil-
        ed, instruct the coMty attorney to file said suits,
         If the s&o01 board titructa the county attorney
         to file said auita and he fails OP refuses to do so
        vithiuaixtydays the achoolboardmay employ some
         other attorney of the uounty to file suit, The
         county attorney, or other attorney, filing tax
         auits for independentaahool distriots, ahall be
         entitled to the name feoa as provided by law in
         auita for State and county taxes. Ho oihmcowty
         offiter shall receive any fees unless aervloea are
         actually performed, ax&in that eventhe ahsll only
         receive such fees as are now allowed him by Xar for
         similar aexvLce8 in civil suits. The employment of
         am attorney to file auit for taxes for.citlea, toana
         or independentachooldiatricta ahall authoriae said
         attorney to file said suits, amear to the petitions
         and perform such other acts as are necessary in the
         collectionof said taxes.
Honor&bZe T,,It.T#sble,. page #%




        -All laws of this State for tie purpose *f
     colleating deUaqu%nt State and ccuaty @xee
     B'Q    this lam amdaateiJ&blo iopt  and when
     iavo&d   &all   be applied   to*   the   eolloetfan   or
     delQquent~taze6oS~eit5oa a# tomn and @de-
     pendeistaehoeld5at3?i6ta5naoS8raaa?zehlawa
     sre.~applieab14.m x    '.

        Art5cle8 73J5 and 7W.. Varaon~a    Ann&x&d Civil
Statutes, autho~iaiag   tib+~oymea*~oS +n a$torwy to en-
Sorew or asdst in th4 'sniorcmaat 0S .del$n@aenttaxes Sor
a p4raaktageof eoll*tioas not exeeediug Sifteen, are avail-
ablerto vnt           suhool diet&et&   BeU +. MansS5eld In-
depandaxkt,Sahee&I$iatrigt(Sup:Ct~,),@B S. %. (26) 629. .

        For:the purpoae~~ofthis opinion'mewi&l c&J the firm
aoh   co&ranted with th&euhcol district "X and cimpex@.
TJaeccntract itself is titmen the distriat,. acting by end
Mogb    its beard OS trusteea,~and X and Company. It 1s elgn-
ed ia tbs aeae OS ~thedlatrfct by the truetees~and X and come
paay ~byXI

        1 and Ccmpany 5&tian    doaliag la &&&al     aeeuri~
t5e8kPnd tax mattera.~ P'5S Uatad aa its prsqideat and X
a8 its attorney,~The oontract oalla Sor thS cqap2.lat5on 0s
a deliaquentt&x xwcord, the making of rbatmkts, the filing
0s suits, etc. -pIis       S, 4. 6, 7, 10, and Le provide
reapeet5oe3.yas follower

        'When it becoPlsa~'ticeaaary
                                   to prepare nnd
     Silo i suit or suits for tha enforcementend
     eolleetionOS delinquentfarea, penalty, int-
     ereat. and ceat,'upcnmy OS anid property,
     as herainaiterprowided;Seccnd Party (X and
     Company) agrees to make and Surniah First Party
     (schooldiatriet)~ an abatraot to the property,
     wh5ch &all ahoy the amount OS delinquent tax-
     e8* penalties,interest and ooat due egainat
     each and every tx-actof land, lot or parcel OS
     land, or persons3 property, situated in said
   Diatriet. whiohah8XL        ihor the eorreatdo-
   8oriptiOn0s ruid property.th0name              OPnunen
   0s the .mner     or daor8    tb8-00r,    88 well as
   ta   00-t B           w ~8        0s 8xt fmt0r06ted
   petlea ,4heroin,      and the naw      or names 0s'
   all    cutstandinglib      hold4r     or holdars   or
   &$884 bold&b?? US hofdsr8       Of   POeOrd   Md dll
   .ofibr   information  n4oormry         for the proper
    praparationoiSilinganyauitor      auitaror
    the oollootionof del%nqwnt taxes, penaltlee,
    intmeat and ooa~~~'all of hlch reaord ahell
    bepeapamdattheccetandexponae        of the
_.: 6ec~   pa-ray;provided, hewever, that no
    auitriorsuita shall be filed exeopt upc~!
    +ihodire& ordeba and i.n8tpuction8 0s the
    FiretPartyha.dendobtained.     (Parentheti-
   ~~
    eal in4errticwoprs)',

      ~~~8a~t~~:rmikia~o~iilsdby
   First Party* sooon~~~Fartyf&all rile ame,~ 4+-
  :'gotherwith all necessary petitioue,papers,
   exhibits and atatemeute~,end procure  all duly
   and legally required p~ooeasea~, service and
   olkticnwith the'retum thereon,upon the party
   OP parties orning,inachproperty OP having.,uk
   intereat?Aerein~andSecondPartyahalldili-
   gentlypmaecuk'aucbauitor       suit6 to rwx
   Judgment and foraelesure0s the oonatitutional
   tax lien at his, Se+cud hrty?a. coat and ex-
   pewe, an4 aueh eoosiiend .bxsen84to be paid by
   8e~cndFartyte include Sinal judgment0s sore-
  .clomare,‘ordsrofaaloand    wale 0s suchproperty
   upon~rJaiehthwcan6t5%ution8l lien la Screcloaed.

      .It la undaratood that all court coats paid
   by Seoond FartJ.ad aStenrda colleotedby Sec-
   ond Party or paid into the hand of First Party
   ahall be mwpaid tc Socoad Puty by First Party,
   as of end rbeni2mame    are collected.
Hozmmble f, i. hWble.     page #6




         9irat.mrty may retain out 0r my man     ar
      axms otwy     due Soccnd Party by First Party
      rauSrie2ent amount ofmewy, in the &xdgment
      of First Party, to cover all eosta and the
      Simlpawmfmutiea0rukyauitorauita         Siled
      ~theorderaeSFisat?8rtyu+lauehtlse
      uSecondFarQ8hallSnrni8h~t~a
      reoeSpt 8koMng the paywntor all 60ata and
      rupnurasain.aizeh8uitorauikunybeiifBd
      ~byta~oiuiswty sop and 4p behau 0s First Ru?ty,

         Vhia oontzeotahallbeinr0ra0Srcmthe6th
      day 0s Hay. 194& to the 6th d8y or May, mu,
      both8ateainehaive, andat the expfrotion~or
      aatd period thla~'oontract
                              ehaXiterminate
                                           except
       the Second Party shall be allowed 8l.xmoethn in
      which to proa8cuta to tx3al court j\rrlgplenta
                                                   suits
      riud prior to the ~6thday 0s my, 1944, t%nrina-
      ,$itigdate of this contractprovidad'and shall
      handle to oonclw5Qn all 8nita in rhieh trbl
      ~eoazrbjudgnenli%rire~
                           obtained during the period.      . ..
      0s this oontract and Which are appaelad by.any
      ~i-tY*
  -
           *At ths tanainatingdate 0s this contract,
       MayS, 1944,Sbecnd Farty,~iran~hiareportaand
       records of m&mid delinquenttax&a availablo to
       him. ahall pmpare and Slle with the Board OS
       Trudeea of tha Keaedy Independent8chool Die-
       kietareportahmixig     thocomantof texea ap-
      ,plioablato the terms of this contract, the amount
       coUaoted and tha ,spountuncollected. Said repotit
       ahall further ahow aepamtoly the uncolleoted tax-
       es ior mhieh auit~haa been filed end cemied to
       Sine& Judgment,the mcollacted taxes for rhfch
       spithaabeenS%ledendnotcerr~edto        final judg-
      meat.   end thouncoXleeted taxes Smwhichno ~auit
       haa beonSiled, &&ahemcuntarhon a-dup         shall
       ropreaent the tokluncollootad delinquenttarea
       of the Kenedy Indepemlentschool District,as of
       Ilay6, 1944, t+rmimting date of this contract,m
           papagreph 6 provides,    in   part,88     fOnOW8t



             "It la understood end agramS betwema the
       .paztios hereto that First   w     a?dl  ~otain
        five   per oant (S$) of the eoerbaioa due sbecuut
       'Fuzw,~until Firat Perty la srtiaSiad~thatall
        &blitqxenttaxea are eolleeted aall taxsuita
        m     rib43 md ourridl t0 fh8k fPagmai.~
2,
        Ihero oar8be no doubt that the contract contemplates
tbtll%ng   and proaoout5onof ault8. There ten also be no
'~do~u~t   I and Ccmpan~,ianot en attorney liosnaed to~prac-
         * We quote tbf3following from Qpin%on.Bmber O-2959:

           RIn~s.43~
                   0s tha pS0v.lam3 eonhined in the
        last paragraph 0s Artiele 7545. Revised Ciril
        5tatutea,~deciaioxmand malinge c~erning ule
        po~oiaewni~~~~          oourt;btomke~oon-
                                                ++te
                                       to your inquiry.
                                                    that   a con-
       miasiowra~ oowt could not make a valid con-
 /~  tract with a person imt       a lawyer        en&dying    an
‘.<.
  ~  obli@&monthc:'partof         auchperaonteper.
        ‘rarrall the aervlem oontamplated& Article
        7X5& the rubg and ‘proaeout5on   0s suits, eta,
        and in our ConSorePae OpinionIlo. SO64me held
        ~t~acontrrateodLd~tla~ybe~nnde
        b&warn a ,oountyas *first party* and tbo per-
        aon8, one's l5eenae@ qttorney and the other not,
        u ‘uecsnd party'. va now exprosa the fbrther
        rfew that only a liaonsed rttorney may be eu-
        ployed under the &tither%* OS ArtioXe 7555,
        except aa to obtain&q  ab&rat+s.  9 o +P


        X la tiUseneed attorney. It may be contended that
this Saot would prevent tae contract franabelongillegal. ille
qtd0     th8   rabhtg   a-038 opi2ti~    NO.   o-197t
              l        it.h a a no right tc practice
                   *Sinc e
             2.u dS.reetly,it ewnot do so imdUect-
             4by em&@ngal3mmmdattar~yto
             praeticelr0r 2t, 88 that w&d be a
             mareovaaion 0s @as 2.em.s
       *It haa alao beon suggoated that ii~this con-
   :~~Srutis illegal a8 to those parts thag reqnfze
 - '-llr*
        DHitt to practiea lw, that the balrurceor
    :SheocntractahMld~alloradtoatand,        butti
    r~ltbrt~e8htmccm-8et         &ould falli become
    of the role atrto&in i&3 ease 0s %on*iokr, va.~
    w.u, 2w s. u. ,201,88 r0w8:
             ..
              l ~& ...A
                     ec ntr a m~~    baaed mopi th a n
                                              tip o n
             tu# wwider a ~ic a l~   u ly   o ne o r
                                           wh ic h ;ta
             uaxawfbz, whothqr tiolative 9s a 8ktute.
             ~‘tb4  s~,~sT,    IS not diritiblo 8c
             that oaleoi.3t*,
                            .p~aicM    may be e?ay-
             Soned, buttho eontmctas a whole Sa
             uzmnforeeablo~andYOM;’ 8

       The centraot~la with X and Companyr X efndCcaupany
lanotanattormeyatlawI      The contract for that Poaeon
.   -
        I